Box 3 – NOTE: Cont’d.	Proposed amendment to claims 1 and 8 would require further consideration and possibly further search.

Box 4: Cont’d.	Proposed amendment to the claims is not in full compliance with 37 CFR 1.121(c) with at least, claim 8 presented with status identifier as (Original) when claim 8 appears amended. 

Box 12: Cont’d.	As for Applicant’s argument against the rejection of claims 1, 4, 6 and 7 over Mikkelsen et al. in view of Hebrink et al., Hebrink et al. teaches that glass transition temperatures of polymers may be dependent upon relative humidity and therefore are preferably measured at 0 percent humidity. As a result, and as articulated in the rejection of claims 1, 4, 6 and 7, Mikkelsen et al. in view of Hebrink et al. sets forth a viscoelastic foam with glass transition temperature as a function of humidity.
	As for within the first full paragraph on page 8, (as well as the second paragraph on page 10), of the response, the above rejection of claim 7 presents articulated reasoning with some rational underpinning to support the legal conclusion of obviousness. As for “a control unit including a fluid transfer device configured to change ambient humidity conditions about the at least one viscoelastic foam”, such does not appear to be recited within the presently rejected claims.
	As for “Schmetzer fails to teach or even suggest changing firmness with a phase change material in its building insulation materials”, one possessing ordinary skill in the art of phase change foam would realize from the teachings of Schmetzer et al. an advantage of using an encapsulated paraffin wax stratified in the at least one . “[Applied] references need not explicitly suggest combining teachings . . .” In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988).
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.





                                                                   /MICHAEL SAFAVI/                                                                   Primary Examiner, Art Unit 3631                                                                                                                                     



MS
January 31, 2022